68 F.3d 459
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cynthia Lynn Talman CALDWELL, Plaintiff-Appellant,v.Mrs. Kevin EDWARDS, Adult Probation and Parole, Defendant-Appellee.
No. 95-7082.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 21, 1995.Decided:  October 10, 1995.

Cynthia Lynn Talman Caldwell, Appellant Pro Se.  Mary Elizabeth Shea, Office of The Attorney General of Virginia, Richmond, VA, for Appellee.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on her 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Caldwell v. Edwards, No. CA-94-765-2 (E.D.Va. July 10, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED